DETAILED ACTION
	The current Office Action is in response to the papers submitted 07/31/2019.  Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1 - 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art teaches the use of key value solid state drives, metadata tables, and parallel threads.  However, the prior art fails to teach individually or in combination the limitations of…
(Claim 1)	“…the data threads being capable of performing parallel key-value input operations and output operations with the key value solid state drive…each data thread being associated with at least one compute thread of the multithreaded application…the key value concurrency manager being configured to manage thread-safe asynchronous key-value input operations and output operations with the key value solid state drive.”
(Claim 9)	“…create a first metadata table associating the key to the received file; the concurrency manager being configured to associate, within a second metadata table, the key corresponding to the at least one data chunk with a first data thread ID and with a submission queue ID…monitor the first data thread ID and the submission queue ID to track the status of a read or write operation being carried out using the key…update the second metadata table based upon completion of the read or write operation being carried out using the key…the kernel device driver being configured to carry out key value stores and retrievals in parallel on a key value solid state drive.”
(Claim 16)	“…storing; by the processing circuit, the keys and associated data chunks to a key value solid state drive using at least two parallel data threads…retrieving, by the processing circuit, keys and associated data chunks from the key value solid state drive using at least two parallel data threads.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Samsung (Samsung Key Value  SSD enables High Performance Scaling) discloses with key value SSD memory linear performance and capacity scaling, the need for added CPU functionality diminishes substantially, allowing extended use of existing resources and server infrastructure.
Anonymous (Build a Key Value Flash Disk Based Storage System) discloses a key value SSD memory stack that does not require a translation layer.
Stanfill et al. (Pat 10,175,951) discloses a compiler annotation that indicates tasks related to the same key value are performed serially and tasks related to different key values are performed in parallel.
De (Pub. No.: US 2018/0357234) discloses a solid state device (SSD) can keep both key-value data and the index structure in the SSD, thus reducing the amount of key value data that is transmitted to a host and threads operating in parallel.
Huang et al. (Pat 9,740,688) discloses mapping nodes can perform the computations in a parallel fashion and output key-value pairs that use the source language phrase as the key, and use the aligned target language phrase, the count of sentences that contain the source language phrase, the count of sentences that contain the aligned target language phrase, and the count of sentence pairs that contain both the source language phrase and the aligned target language phrase as values.
Badam et al. (Pat 9,355,023) discloses performing random reads and writes in SSD using 8 to 10 threads in parallel.
Akella et al. (Pat 9,612,955) discloses using multiple threads issuing requests in parallel. By issuing multiple requests in parallel, and increasing the depth of the I/O queue, the overall throughput may be considerably improved.
Akella et al. (Pub. No.: US 2014/0195720) discloses using multiple threads issuing requests in parallel. By issuing multiple requests in parallel, and increasing the depth of the I/O queue, the overall throughput may be considerably improved.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178.  The examiner can normally be reached on 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136